DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2021 and 08/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Xu et al. (US 2013/0223221, Xu hereinafter, cited on IDS dated 01/20/2021).

As to claim 1: Xu discloses a method, comprising: identifying traffic received at an endpoint in a network having a reactive path selection policy defining actions to apply in transmitting a plurality of different types of received traffic from the endpoint (see at least paragraphs [0057]-[0058] and Fig. 7, provider edge device 110 receives a traffic flow from customer edge device 135 where provider edge device 110 stores a data structure or a database that includes traffic policies.); 
determining one or more actions of the actions that are applicable in managing transmission of the traffic from the endpoint (see at least paragraph [0059] and Fig. 7, identifying at least one of a label or a network address or a destination address (e.g., a destination IP address), and/or a next-hop address associated (interpreted as one or more actions)  with the traffic flow.); and 
reactively selecting a path of a plurality of paths from the endpoint for transmitting the traffic from the endpoint based on the one or more actions (see at least paragraph [0059] and Fig. 7, provider edge device 110 computes a route for the traffic flow based on the destination associated with the traffic flow.).
As to claim 2: Xu discloses the method of claim 1. Xu further discloses wherein the traffic is specific to an application on the endpoint (see at least paragraph [0033]-[0034], provider edge devices 110 may gather information pertaining to specific applications, port numbers, and/or MAC addresses.) and the one or more actions are determined from the reactive path selection policy based on the application (see at least paragraph [0059], computes a route for the traffic flow based on the destination associated with the traffic flow.).
As to claim 3: Xu discloses the method of claim 2. Xu further discloses wherein the one or more actions define path eligibility criteria specifying one or more valid paths of the plurality of paths that are available to the application for transmission (see at least paragraph [0059], destination associated with the traffic flow specifying one or more available paths.).
As to claim 4: Xu discloses the method of claim 1. Xu further discloses wherein the one or more actions define path eligibility criteria specifying one or more valid paths of the plurality of paths for transmitting the traffic from the endpoint (see at least paragraph [0059], destination associated with the traffic flow specifying one or more available paths.).
As to claim 5: Xu discloses the method of claim 4. Xu further discloses further comprising: determining whether at least one of the one or more valid paths are available for transmitting the traffic from the endpoint (see at least paragraph [0059], computes a route for the traffic flow based on the destination associated with the traffic flow.); and dropping the traffic from the endpoint if all of the one or more valid paths are unavailable (see at least paragraph [0013], the traffic policies applied to traffic may include traffic or packet dropping).
As to claim 6: Xu discloses the method of claim 4. Xu further discloses wherein the path eligibility criteria specify a plurality of valid paths for transmitting the traffic from the endpoint and rules for load-balancing the traffic across the plurality of valid paths (see at least paragraphs [0038] and [0059], computes a route for the traffic flow based on the destination associated with the traffic flow. provider edge devices 110 enforce the traffic policies relative to traffic received.).
As to claim 7: Xu discloses the method of claim 1. Xu further discloses wherein the actions are path-specific within the plurality of paths from the endpoint (see at least paragraph [0059], destination associated with the traffic flow specifying one or more valid paths.).
As to claim 8: Xu discloses the method of claim 1. Xu further discloses wherein the reactive path selection policy is distributed to the endpoint through a control plane of the network (see at least paragraph [0059], destination associated with the traffic flow specifying one or more available paths.).
As to claim 9: Xu discloses the method of claim 8. Xu further discloses wherein the reactive path selection policy is selectively distributed to the endpoint of a plurality of endpoints by a central control device for the network (see at least paragraph [0060], based on the identifying, provider edge device 110 correlates the traffic flow (e.g., the packets) with the appropriate traffic policy stored in the data structure or the database.).
As to claim 10: Xu discloses a system comprising: one or more processors (see at least paragraph [0040] one or multiple processors); and a computer-readable medium (see at least paragraph [0049],  a memory or non-transitory storage medium) comprising instructions stored therein, which when executed by the one or more processors, cause the one or more processors to: identify traffic received at an endpoint in a network having a reactive path selection policy defining actions to apply in transmitting a plurality of different types of received traffic from the endpoint (see at least paragraphs [0057]-[0058] and Fig. 7, provider edge device 110 receives a traffic flow from customer edge device 135 where provider edge device 110 stores a data structure or a database that includes traffic policies.); 
determine one or more actions of the actions that are applicable in managing transmission of the traffic from the endpoint (see at least paragraph [0059] and Fig. 7, identifying at least one of a label or a network address or a destination address (e.g., a destination IP address), and/or a next-hop address associated with the traffic flow. ); and 
reactively select a path of a plurality of paths from the endpoint for transmitting the traffic from the endpoint based on the one or more actions (see at least paragraph [0059] and Fig. 7, provider edge device 110 computes a route for the traffic flow based on the destination associated with the traffic flow.).
As to claim 11: Xu discloses the system of claim 10. Xu further discloses wherein the traffic is specific to an application on the endpoint (see at least paragraph [0033]-[0034], provider edge devices 110 may gather information pertaining to specific applications, port numbers, and/or MAC addresses.) and the one or more actions are determined from the reactive path selection policy based on the application (see at least paragraph [0059], computes a route for the traffic flow based on the destination associated with the traffic flow.).
As to claim 12: Xu discloses the system of claim 11. Xu further discloses wherein the one or more actions define path eligibility criteria specifying one or more valid paths of the plurality of paths that are available to the application for transmission (see at least paragraph [0059], destination associated with the traffic flow specifying one or more available paths.).
As to claim 13: Xu discloses the system of claim 10. Xu further discloses wherein the one or more actions define path eligibility criteria specifying one or more valid paths of the plurality of paths for transmitting the traffic from the endpoint (see at least paragraph [0059], destination associated with the traffic flow specifying one or more available paths.).
As to claim 14: Xu discloses the system of claim 13. Xu further discloses wherein the instructions, which when executed by the one or more processors, further cause the one or more processors to: determine whether at least one of the one or more valid paths are available for transmitting the traffic from the endpoint (see at least paragraph [0059], computes a route for the traffic flow based on the destination associated with the traffic flow.); and drop the traffic from the endpoint if all of the one or more valid paths are unavailable (see at least paragraph [0013], the traffic policies applied to traffic may include traffic or packet dropping).
As to claim 15: Xu discloses the system of claim 13. Xu further discloses wherein the path eligibility criteria specify a plurality of valid paths for transmitting the traffic from the endpoint and rules for load-balancing the traffic across the plurality of valid paths (see at least paragraphs [0038] and [0059], computes a route for the traffic flow based on the destination associated with the traffic flow. provider edge devices 110 enforce the traffic policies relative to traffic received.).
As to claim 16: Xu discloses the system of claim 10. Xu further discloses wherein the actions are path-specific within the plurality of paths from the endpoint (see at least paragraph [0059], destination associated with the traffic flow specifying one or more valid paths.).
As to claim 17: Xu discloses the system of claim 10. Xu further discloses wherein the reactive path selection policy is distributed to the endpoint through a control plane of the network (see at least paragraph [0059], destination associated with the traffic flow specifying one or more available paths.).
As to claim 18: Xu discloses the system of claim 17. Xu further discloses wherein the reactive path selection policy is selectively distributed to the endpoint of a plurality of endpoints by a central control device for the network (see at least paragraph [0060], based on the identifying, provider edge device 110 correlates the traffic flow (e.g., the packets) with the appropriate traffic policy stored in the data structure or the database.).
As to claim 19: Xu discloses a non-transitory computer-readable storage medium comprising instructions stored therein, which when executed by one or more processors, cause the one or more processors to: identify traffic received at an endpoint in a network having a reactive path selection policy defining actions to apply in transmitting a plurality of different types of received traffic from the endpoint (see at least paragraphs [0057]-[0058] and Fig. 7, provider edge device 110 receives a traffic flow from customer edge device 135 where provider edge device 110 stores a data structure or a database that includes traffic policies.); 
determine one or more actions of the actions that are applicable in managing transmission of the traffic from the endpoint (see at least paragraph [0059] and Fig. 7, identifying at least one of a label or a network address or a destination address (e.g., a destination IP address), and/or a next-hop address associated with the traffic flow. ); and 
reactively select a path of a plurality of paths from the endpoint for transmitting the traffic from the endpoint based on the one or more actions (see at least paragraph [0059] and Fig. 7, provider edge device 110 computes a route for the traffic flow based on the destination associated with the traffic flow.).
As to claim 20: Xu discloses the non-transitory computer-readable storage medium of claim 19. Xu further discloses wherein the actions are path-specific within the plurality of paths from the endpoint (see at least paragraph [0059], destination associated with the traffic flow specifying one or more valid paths.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lopez, Edward (US 20180227229) discloses Application-Based Network Packet Forwarding.
Williams, Jr. et al. (US 20180159779) discloses Load Balancing Eligible Packets in Response to a Policing Drop Decision.
Vasseur et al. (US 20160028616) discloses Dynamic Path Switchover Decision Override Based On Flow Characteristics.
KHAN et al. (US 20150312801) discloses Mobile Service Routing in a Network Environment.
Alvarez et al. (US 20150124606) discloses Routing Packet Traffic Using Hierarchical Forwarding Groups.
Shah et al. (US 20100054241) discloses Integrating Security Server Policies With Optimized Routing Control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464